       Case 3:21-cv-01544-JSC Document 1 Filed 03/04/21 Page 1 of 9




1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
9
10     Scott Johnson                             Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: Americans With Disabilities
       K.B. & Son, Inc., a California            Act; Unruh Civil Rights Act
14     Corporation;
       Jai Shree Krishna LLC, a
15     California Limited Liability
       Company
16               Defendants.
17
18         Plaintiff Scott Johnson complains of K.B. & Son, Inc., a California
19   Corporation; Jai Shree Krishna LLC, a California Limited Liability Company;
20   and alleges as follows:
21
22
23     PARTIES:

24     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

25   level C-5 quadriplegic. He cannot walk and also has significant manual

26   dexterity impairments. He uses a wheelchair for mobility and has a specially

27   equipped van.

28     2. Defendants K.B. & Son, Inc. and Jai Shree Krishna LLC owned the real


                                            1

     Complaint
       Case 3:21-cv-01544-JSC Document 1 Filed 03/04/21 Page 2 of 9




1    property located at or about 46101 Warm Springs Blvd, Fremont, California,
2    between July 2019 and August 2020.
3      3. Defendants K.B. & Son, Inc. and Jai Shree Krishna LLC own the real
4    property located at or about 46101 Warm Springs Blvd, Fremont, California,
5    currently.
6      4. Defendants K.B. & Son, Inc. and Jai Shree Krishna LLC owned Days Inn
7    located at or about 46101 Warm Springs Blvd, Fremont, California, between
8    July 2019 and August 2020.
9      5. Defendants K.B. & Son, Inc. and Jai Shree Krishna LLC own Days Inn
10   (“Motel”) located at or about 46101 Warm Springs Blvd, Fremont, California,
11   currently.
12     6. Plaintiff does not know the true names of Defendants, their business
13   capacities, their ownership connection to the property and business, or their
14   relative responsibilities in causing the access violations herein complained of,
15   and alleges a joint venture and common enterprise by all such Defendants.
16   Plaintiff is informed and believes that each of the Defendants herein is
17   responsible in some capacity for the events herein alleged, or is a necessary
18   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
19   the true names, capacities, connections, and responsibilities of the Defendants
20   are ascertained.
21
22     JURISDICTION & VENUE:
23     7. The Court has subject matter jurisdiction over the action pursuant to 28
24   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
25   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
26     8. Pursuant to supplemental jurisdiction, an attendant and related cause
27   of action, arising from the same nucleus of operative facts and arising out of
28   the same transactions, is also brought under California’s Unruh Civil Rights


                                            2

     Complaint
       Case 3:21-cv-01544-JSC Document 1 Filed 03/04/21 Page 3 of 9




1    Act, which act expressly incorporates the Americans with Disabilities Act.
2      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
3    founded on the fact that the real property which is the subject of this action is
4    located in this district and that Plaintiff's cause of action arose in this district.
5
6      FACTUAL ALLEGATIONS:
7      10. Plaintiff went to the Motel in July 2019 (two times), January 2020 and
8    August 2020 with the intention to avail himself of its goods or services
9    motivated in part to determine if the defendants comply with the disability
10   access laws.
11     11. The Motel is a facility open to the public, a place of public
12   accommodation, and a business establishment.
13     12. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
14   to provide wheelchair accessible parking in conformance with the ADA
15   Standards as it relates to wheelchair users like the plaintiff.
16     13. The Motel provides parking to its customers but fails to provide
17   wheelchair accessible parking.
18     14. A couple of problems that plaintiff encountered is that the parking stall
19   and access aisle marked and reserved for persons with disabilities who drive
20   vans had running slopes and cross slopes that exceeded 2.1%. Additionally,
21   there were not enough parking spaces for wheelchair users in the parking lot.
22     15. Plaintiff believes that there are other features of the parking that likely
23   fail to comply with the ADA Standards and seeks to have fully compliant
24   parking available for wheelchair users.
25     16. On information and belief the defendants currently fail to provide
26   wheelchair accessible parking.
27     17. Moreover, on the dates of the plaintiff’s visits, the defendants failed to
28   provide wheelchair accessible door hardware in conformance with the ADA


                                               3

     Complaint
       Case 3:21-cv-01544-JSC Document 1 Filed 03/04/21 Page 4 of 9




1    Standards as it relates to wheelchair users like the plaintiff.
2      18. The Motel provides door hardware to its customers but fails to provide
3    wheelchair accessible door hardware.
4      19. One problem that plaintiff encountered is that the lobby door hardware
5    had a panel style handle that required tight grasping to operate.
6      20. Plaintiff believes that there are other features of the door hardware that
7    likely fail to comply with the ADA Standards and seeks to have fully compliant
8    door hardware available for wheelchair users.
9      21. On information and belief the defendants currently fail to provide
10   wheelchair accessible door hardware.
11     22. Finally, on the dates of the plaintiff’s visits, the defendants failed to
12   provide wheelchair accessible transaction counters in conformance with the
13   ADA Standards as it relates to wheelchair users like the plaintiff.
14     23. The Motel provides transaction counters to its customers but fails to
15   provide wheelchair accessible transaction counters.
16     24. One problem that plaintiff encountered is that the transaction counter
17   was too high. There was no counter that was 36 inches or less that plaintiff
18   could use for his transactions.
19     25. Plaintiff believes that there are other features of the transaction
20   counters that likely fail to comply with the ADA Standards and seeks to have
21   fully compliant transaction counters available for wheelchair users.
22     26. On information and belief the defendants currently fail to provide
23   wheelchair accessible transaction counters.
24     27. These barriers relate to and impact the plaintiff’s disability. Plaintiff
25   personally encountered these barriers.
26     28. As a wheelchair user, the plaintiff benefits from and is entitled to use
27   wheelchair accessible facilities. By failing to provide accessible facilities, the
28   defendants denied the plaintiff full and equal access.


                                              4

     Complaint
       Case 3:21-cv-01544-JSC Document 1 Filed 03/04/21 Page 5 of 9




1      29. The failure to provide accessible facilities created difficulty and
2    discomfort for the Plaintiff.
3      30. The defendants have failed to maintain in working and useable
4    conditions those features required to provide ready access to persons with
5    disabilities.
6      31. The barriers identified above are easily removed without much
7    difficulty or expense. They are the types of barriers identified by the
8    Department of Justice as presumably readily achievable to remove and, in fact,
9    these barriers are readily achievable to remove. Moreover, there are numerous
10   alternative accommodations that could be made to provide a greater level of
11   access if complete removal were not achievable.
12     32. Plaintiff will return to the Motel to avail himself of its goods or services
13   and to determine compliance with the disability access laws once it is
14   represented to him that the Motel and its facilities are accessible. Plaintiff is
15   currently deterred from doing so because of his knowledge of the existing
16   barriers and his uncertainty about the existence of yet other barriers on the
17   site. If the barriers are not removed, the plaintiff will face unlawful and
18   discriminatory barriers again.
19     33. Given the obvious and blatant nature of the barriers and violations
20   alleged herein, the plaintiff alleges, on information and belief, that there are
21   other violations and barriers on the site that relate to his disability. Plaintiff will
22   amend the complaint, to provide proper notice regarding the scope of this
23   lawsuit, once he conducts a site inspection. However, please be on notice that
24   the plaintiff seeks to have all barriers related to his disability remedied. See
25   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
26   encounters one barrier at a site, he can sue to have all barriers that relate to his
27   disability removed regardless of whether he personally encountered them).
28


                                               5

     Complaint
       Case 3:21-cv-01544-JSC Document 1 Filed 03/04/21 Page 6 of 9




1    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
2    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
3    Defendants.) (42 U.S.C. section 12101, et seq.)
4      34. Plaintiff re-pleads and incorporates by reference, as if fully set forth
5    again herein, the allegations contained in all prior paragraphs of this
6    complaint.
7      35. Under the ADA, it is an act of discrimination to fail to ensure that the
8    privileges, advantages, accommodations, facilities, goods and services of any
9    place of public accommodation is offered on a full and equal basis by anyone
10   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
11   § 12182(a). Discrimination is defined, inter alia, as follows:
12            a. A failure to make reasonable modifications in policies, practices,
13                or procedures, when such modifications are necessary to afford
14                goods,    services,    facilities,   privileges,    advantages,   or
15                accommodations to individuals with disabilities, unless the
16                accommodation would work a fundamental alteration of those
17                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
18            b. A failure to remove architectural barriers where such removal is
19                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
20                defined by reference to the ADA Standards.
21            c. A failure to make alterations in such a manner that, to the
22                maximum extent feasible, the altered portions of the facility are
23                readily accessible to and usable by individuals with disabilities,
24                including individuals who use wheelchairs or to ensure that, to the
25                maximum extent feasible, the path of travel to the altered area and
26                the bathrooms, telephones, and drinking fountains serving the
27                altered area, are readily accessible to and usable by individuals
28                with disabilities. 42 U.S.C. § 12183(a)(2).


                                             6

     Complaint
       Case 3:21-cv-01544-JSC Document 1 Filed 03/04/21 Page 7 of 9




1      36. When a business provides parking for its customers, it must provide
2    accessible parking.
3      37. Here, accessible parking has not been provided in conformance with the
4    ADA Standards.
5      38. When a business provides facilities such as door hardware, it must
6    provide accessible door hardware.
7      39. Here, accessible door hardware has not been provided in conformance
8    with the ADA Standards.
9      40. When a business provides facilities such as transaction counters, it must
10   provide accessible transaction counters.
11     41. Here, accessible transaction counters have not been provided in
12   conformance with the ADA Standards.
13     42. The Safe Harbor provisions of the 2010 Standards are not applicable
14   here because the conditions challenged in this lawsuit do not comply with the
15   1991 Standards.
16     43. A public accommodation must maintain in operable working condition
17   those features of its facilities and equipment that are required to be readily
18   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
19     44. Here, the failure to ensure that the accessible facilities were available
20   and ready to be used by the plaintiff is a violation of the law.
21
22   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
23   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
24   Code § 51-53.)
25     45. Plaintiff repleads and incorporates by reference, as if fully set forth
26   again herein, the allegations contained in all prior paragraphs of this
27   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
28   that persons with disabilities are entitled to full and equal accommodations,


                                             7

     Complaint
        Case 3:21-cv-01544-JSC Document 1 Filed 03/04/21 Page 8 of 9




1    advantages, facilities, privileges, or services in all business establishment of
2    every kind whatsoever within the jurisdiction of the State of California. Cal.
3    Civ. Code §51(b).
4       46. The Unruh Act provides that a violation of the ADA is a violation of the
5    Unruh Act. Cal. Civ. Code, § 51(f).
6       47. Defendants’ acts and omissions, as herein alleged, have violated the
7    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
8    rights to full and equal use of the accommodations, advantages, facilities,
9    privileges, or services offered.
10      48. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
11   discomfort or embarrassment for the plaintiff, the defendants are also each
12   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
13   (c).)
14      49. Although the plaintiff encountered frustration and difficulty by facing
15   discriminatory barriers, even manifesting itself with minor and fleeting
16   physical symptoms, the plaintiff does not value this very modest physical
17   personal injury greater than the amount of the statutory damages.
18
19             PRAYER:
20             Wherefore, Plaintiff prays that this Court award damages and provide
21   relief as follows:
22           1. For injunctive relief, compelling Defendants to comply with the
23   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
24   plaintiff is not invoking section 55 of the California Civil Code and is not
25   seeking injunctive relief under the Disabled Persons Act at all.
26           2. Damages under the Unruh Civil Rights Act, which provides for actual
27   damages and a statutory minimum of $4,000 for each offense.
28


                                              8

     Complaint
       Case 3:21-cv-01544-JSC Document 1 Filed 03/04/21 Page 9 of 9




1       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
2    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
3
4    Dated: March 1, 2021            CENTER FOR DISABILITY ACCESS
5
6
                                     By: _______________________
7
                                            Amanda Seabock, Esq.
8                                           Attorney for plaintiff
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           9

     Complaint
